Title: To Thomas Jefferson from Henry Dearborn, 24 October 1804
From: Dearborn, Henry
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  War Department Octr. 24th. 1804
               
               I have the honor to request, that you will be pleased to appoint Capt Callender Irvine, Superintendent of the military Stores of the United States in the room of Genl William Irvine deceased.
               Accept Sir the assurances of high respect & consideration
               
            